
	
		II
		112th CONGRESS
		2d Session
		S. 2384
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on mixtures containing
		  Imidacloprid and cyfluthrin or its ß-cyfluthrin isomer.
	
	
		1.Mixtures containing
			 Imidacloprid and cyfluthrin or its ß-cyfluthrin isomer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures containing
						1-[(6‑Chloro-3‑pyridinyl)methyl]‑N-nitro-2‑imidazolidinimine) (Imidacloprid)
						(CAS No. 138261–41–3) and (R)‑cyano-(4‑fluoro-3‑phenoxy)phenyl)methyl
						(1R,3R)-3‑(2,2‑dichloroethenyl)‑2,2‑dimethylcyclopropane‑1-carboxylate
						(cyfluthrin) (CAS No. 68359–37–5) or its ß-cyfluthrin isomer
						(RS)‑a-cyano-4‑fluro-3‑phenoxybenzyl‑(1RS,3RS;1RS,3SR)‑2-(2,2‑dichlorovinyl)‑2,2‑dimethylcyclopropanecarboxylate,
						including application adjuvants provided for in subheading
						3808.91.253.1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
